 


109 HR 3730 IH: To extend the statute of limitations pursuant to state of emergency, and for other purposes.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3730 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the statute of limitations pursuant to state of emergency, and for other purposes. 
 
 
1.Extension of statute of limitations pursuant to state of emergencyChapter 213 of title 18, United States Code, is amended by adding at the end the following: 
 
3298.Extension of statute of limitations pursuant to state of emergencyIn the case of a presidentially-declared major disaster or emergency, in any district for which the emergency authority was invoked, any limitation period provided by this chapter for the prosecution, trial, or punishment of an offense, is tolled during the period in which the courts are closed pursuant to the emergency, and for one additional year from the date on which all operations resume in the district courts within that district.. 
2.Clerical amendmentThe table of sections at the beginning of chapter 213 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
3298. Extension of statute of limitations pursuant to state of emergency. 
 
